UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7632


ROBERT DAVIS SMITH, JR., a/k/a Robert Davis Smith, Jr., #0495, a/k/a Robert
Davis Smith, Jr., #121630,

                    Petitioner - Appellant,

             v.

WARDEN BUSH,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Mary G. Lewis, District Judge. (8:17-cv-02775-MGL)


Submitted: April 17, 2018                                         Decided: April 19, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Robert Davis Smith, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Davis Smith, Jr., a state prisoner, seeks to appeal the district court’s order

accepting in part the recommendation of the magistrate judge and dismissing without

prejudice Smith’s 28 U.S.C. § 2241 (2012) petition. The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Smith has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal. * We dispense with oral argument because the facts and legal contentions are




       *
         Because no amendment could cure the defects in Smith’s petition, the district
court’s order is final and appealable. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807
F.3d 619, 623-24 (4th Cir. 2015).


                                             2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3